Citation Nr: 0019147	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to March 
1944.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased (compensable) evaluation 
was denied for psychoneurosis.  In July 1995, an increased 
evaluation of 50 percent disabling was granted for this 
disability.  

During the pendency of this claim, the veteran relocated to 
Florida, and the St. Petersburg RO has jurisdiction over the 
instant appeal.  

This claim was previously remanded by the Board in September 
1999, for the purpose of further evidentiary development.  
The Board is satisfied that the specified development has 
been completed to the extent possible, and that the instant 
claim is ready for appellate adjudication.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Neither the old nor the new rating criteria pertaining to 
evaluation of mental disorders are more favorable.  

2.  Service-connected psychoneurosis is manifested by no more 
than considerable occupational and social impairment with no 
evidence of deficiencies due to irrelevant or illogical 
speech; an inability to function independently; spatial 
disorientation; neglect of personal appearance or hygiene, or 
difficulty adapting to stressful circumstances.  


CONCLUSION OF LAW

Service-connected psychoneurosis is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  See also VAOGCPREC 3-2000 
(April 2000).  


Evidence

In April 1944, service connection was granted for 
psychoneurosis with constitutional psychopathic state.  

At a personal hearing in May 1994, the veteran testified that 
he was not receiving continuous treatment for his service-
connected psychoneurosis.  He indicated that a VA physician 
had placed him on medication for a nervous disorder earlier 
in the year, but that he had stopped taking it because it 
gives him headaches and makes him dizzy.  He indicated that 
the nervous disorder manifested itself in intermittent pain, 
and he stated that the doctors usually treat him for pain and 
not for psychoneurosis.  The veteran became emotional when 
presenting his testimony.  

On VA examination in May 1994, subjective complaints included 
multiple physical complaints.  He reported that he was 
married and he was receiving Social Security benefits.  He 
indicated that he does work in his garden and he likes to 
read and watch t.v.  He looked younger than his stated age 
and was dressed casually and looked clean.  He was alert, and 
was very, very, verborrheic, constantly talking but 
particularly the content was oriented towards his multiple 
physical complaints.  Conversation was coherent and relevant, 
and no delusional material was really elicited.  He was 
oriented in the three spheres and memory was preserved.  He 
made gestures of pain in his chest and suddenly made gestures 
of crying and looking sad.  Apparently, he was somewhat 
depressed underneath.  No suicidal ruminations were found, 
sensorium was clear, judgment was preserved, and he 
differentiated well between right and wrong.  Floating 
anxiety was observed and predominated.  The following 
diagnoses were provided:  Axis I, anxiety disorder, atypical, 
with depressive features; Axis II, not determined; Axis III; 
please see medical reports; Axis IV, stressor not determined; 
and Axis V; highest level of adaptive functioning per year, 
fair to poor.  

On VA psychiatric examination in March 1995, the veteran was 
noted to definitely be a very anxious person and it seemed he 
was now becoming depressed.  He was adequately dressed and 
groomed, and he was hyperactive and markedly verborrheic to 
the point that it was difficult to interrupt him.  He 
sometimes became rather disorganized because he tried to say 
so much so fast, and on at least 2 occasions he became 
blocked in his conversation.  Most of the statements were 
relevant, and the content dealt with a multiplicity of 
physical ailments.  He was not hallucinating, and he was 
observed to be depressed underneath all of this with no 
active suicidal plans.  Affect was somewhat inappropriate, 
and mood was definitely hyperactive and restless with 
underlined depression.  He was oriented in person, place, and 
time.  Memory seemed to be quite well preserved.  
Intellectual functioning was average.  Judgment was somewhat 
poor and insight was definitely very poor.  Even though the 
veteran showed symptoms of anxiety and depression, it was 
believed that his principal diagnoses were as follows:  Axis 
I, 1. somatization disorder and 2.  anxiety disorder not 
otherwise specified, with depression; Axis II, histrionic 
personality features; Axis III, see medical records; Axis IV, 
psychosocial stressors:  his apparent inability to work; and 
with regard to Axis V, a Global Assessment of Functioning 
(GAF) score of 0 was assigned.  

In March 1995, the RO reclassified the service-connected 
psychoneurosis as somatization disorder, anxiety disorder not 
otherwise specified with depression, and an increased 
evaluation of 50 percent disabling was assigned under 
Diagnostic Code 9409-9400.  

In a February 1997 statement, the veteran indicated that he 
had been badly depressed and despondent and had been 
considering suicide due to recurring pains.  

A VA discharge summary shows that the veteran was 
hospitalized between June 11, 1997, and June 20, 1997.  He 
was admitted with a history of depression and somatization 
disorder as he was felt to require hospitalization for 
stabilization of his symptoms.  When seen for complaints of 
depression and suicidal ideas, he was noted to be hyperactive 
and hyperverbal, and also had somatic symptoms.  On mental 
status examination, he was a hyperactive and hyperverbal with 
pressured speech.  Thought process revealed flight of ideas 
with loosening of association; and although he was 
cooperative with the examination he needed frequent 
redirection.  He drooped inappropriately during the interview 
but ultimately cooperated.  He denied auditory or visual 
hallucinations.  There were several grandiose themes.  
Sensorium was clear and cognition was intact.  

During the hospital course, he was felt to be suffering in 
part from a manic episode, and he often broke down into tears 
and reported a depressed mood.  The behavior was consistent 
with a bipolar picture.  He started Haldol and divalproex 
which resulted in a significant improvement in his 
hyperactivity and hyperverbal behavior.  His daughter 
reported that the veteran and his wife had been having 
marital problems, and she was of the opinion that the 
veteran's behavior was related to marital problems.  At the 
time of discharge, he was felt to be in improved condition 
with a significant decrease in flight of ideas and decrease 
in hyperactivity.  Discharge diagnoses included the 
following:  Axis I, bipolar disorder and personality 
disorder, mixed with narcissistic and histrionic traits; Axis 
III, multiple myalgias, osteoarthritis of the lumbar spine; 
osteoporosis of the left hip; Meniere's disease, and hearing 
loss; Axis IV, marital problems, recent move from the home; 
and with regard to Axis V, it was noted that GAF was 40/80.  
It was noted that he was unemployable.  

The report of a June 1997 MRI of the brain indicates a 
clinical history of frontal, temporal dementia and bipolar 
disorder.  An impression of atrophy throughout the brain, no 
acute events, is shown.  

On VA examination in December 1998, the veteran complained of 
problems from his past, all of which were environmental type 
stressors which brought him to tears.  He also indicated some 
depression with feelings of suicidal thoughts and feeling 
discouraged in general.  It was noted that he worked as an 
electrician for 52 years and retired from that job in 1992.  
He was living by himself in his own home, where he had lived 
the past 6 months.  He was married to the same woman 2 times 
and finally divorced in December 1997.  He had 8 children and 
he reported that he had been told not to come back for his 
volunteer work at the VAMC because of pain.  It was noted 
that people appeared to be taking advantage of him, primarily 
financially.  

On cognitive status examination, the veteran performed within 
normal limits on testing for attention, concentration, 
language skills, constructional ability, short-term memory, 
mental calculations, and reasoning skills.  Speech was 
extremely rapid such that it was next to impossible to follow 
him.  At one point during the interview he broke into tears, 
and he reported that he cries very easily.  Mood was 
appropriate and he was able to slow down somewhat in his 
speech.  He was cognitively intact.  There was no evidence of 
any thought disorder.  He denied both auditory and visual 
hallucinations.  He denied suicidal and homicidal ideation or 
intent currently.  There was evidence of some bragging and he 
tended to switch from topic to topic rather quickly so it was 
difficult to follow him.  

Subjective complaints included some periods of depression, 
although not long-lasting.  He focused on one physical 
problem which appeared to be valid, and thus, it did not 
appear as though the diagnosis of somatization disorder was 
appropriate at this time.  He demonstrated multiple symptoms 
of bipolar disorder including rapid pressured speech, 
grandiose/bragging behavior, some flight of ideas, and some 
unwise use of his money.  The following diagnostic 
impressions are shown:  Axis I, bipolar disorder; Axis II, 
deferred; Axis III, back pain; Axis IV, recent divorce, 
financial problems.  An addendum to the examination report 
indicates a GAF of 58, which was reflective of moderate 
symptoms in his social functioning.  It was noted that he 
appeared to have no friends and he had neighbors who took 
advantage of him, and he appeared to have verbal conflicts 
with many people. 


Analysis

Initially, the Board finds that in light of the available 
evidence of record, neither  the old nor the new regulations 
pertaining to evaluation of mental disorders are more 
favorable to the veteran.  Under the old criteria for 
evaluation of psychoneurotic disorders, a 50 percent rating 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

Under the new regulations, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

A 70 percent rating is warranted where the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

Having reviewed the record, the Board has determined that an 
evaluation in excess of 50 percent disabling is not warranted 
for the service-connected psychoneurosis.  On VA examination 
in 1994, the veteran was alert and oriented in 3 spheres, 
conversation was coherent and relevant, no delusional 
material was elicited, and memory was preserved.  On VA 
examination in March 1995, he was adequately dressed and 
groomed, and most of his statements were relevant.  He was 
oriented to person, place, and time, and memory seemed to be 
quite well preserved.  On VA examination in 1998, the veteran 
performed within normal limits in tests for attention, 
concentration, language skills, constructional ability, 
short-term memory, mental calculations, and reasoning skills.  
There was no evidence of a thought disorder, and he denied 
suicidal ideation.  Thus, the evidence does not indicate that 
psychoneurotic symptomatology is productive of severe 
impairment in the ability to obtain or retain employment; nor 
is there evidence of symptoms such as irrelevant or illogical 
speech; near continous panic or depression which affects the 
ability to function independently; impaired impulse control; 
spatial disorientation; neglect of personal appearance or 
hygiene; or an inability to establish or maintain effective 
relationships.  

Additional evidence of the degree of impairment associated by 
the service-connected psychoneurosis is found in the GAF 
scores which are shown during the appeal period.  At the time 
of discharge from a period of hospitalization in 1997, a GAF 
of 80 was shown, and on VA examination in 1998 the examiner 
provided a GAF of 58.  According to the Diagnostic and 
Statistical Manual for Evaluation of Mental Disorders (4th 
ed., 1994) (DSM-IV), a GAF of 58 equates to moderate symptoms 
(e.g. flat affect and circumstantial speech) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers and co-workers).  A 
GAF of 80 equates to a much higher level of functioning, and 
contemplates symptoms which are transient and expectable 
reactions to psychosocial stressors, and no more than slight 
impairment in social, occupational, or school functioning.  
Thus, the GAF scores assigned by medical professionals do not 
suggest that the veteran has a severe degree of industrial or 
social impairment to the extent that an evaluation of 70 
percent disabling would be warranted under either the old or 
the new regulations pertaining to evaluation of mental 
disorders.  

In the Board's view, the available evidence compiled 
throughout the appeal period is consistent with an evaluation 
of 50 percent disabling, as provided in both the old and the 
new criteria.  In addition to GAF scores which are indicative 
of no more than considerable occupational and social 
impairment, the VA examination reports and the 1997 hospital 
summary consistently identify symptomatology such as anxiety 
and depression and that he is hyperverbal with rapid and 
continuous speech.  He also becomes emotional easily.  On VA 
examination in 1995, judgment was somewhat poor and insight 
was definitely poor; affect was inappropriate; and mood was 
hyperactive and restless.  In addition, he is preoccupied by 
somatic complaints regarding physical ailments.  

Thus, the veteran's symptomatology is consistent with the 
criteria contemplated for  a 50 percent rating under the new 
criteria, based on occupational and social impairment with 
reduced reliability and productivity due to flattened affect; 
irregular speech; impaired judgment; and disturbances of 
motivation and mood.  The old regulations are based on 
similar criteria, as a 50 percent rating contemplates 
considerable industrial impairment as result of 
psychoneurotic symptoms which are productive of reduced 
reliability, flexibility, and efficiency levels.  Thus, the 
current symptomatology is consistent with a 50 percent rating 
under the old regulations.   

The Board notes that evidence of intermittent suicidal 
ideation is shown in the record.  In addition, on VA 
examination in 1994, the examiner made a finding that the 
highest level of adaptive functioning per year was fair to 
poor.  On admission for hospitalization by VA in 1997, the 
GAF was assessed as 40, which equates to some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  However, the veteran's mental 
status rapidly improved during the course of that 
hospitalization, and by the time of discharge he was 
functioning with no more than slight impairment, as evidenced 
by the assignment of a GAF of 80.  

In the Board's view, while the evidence is indicative of 
periods of exacerbation of psychiatric symptoms throughout 
the appeal period, the overall disability picture presented 
is indicative of a degree of occupational and social 
impairment which is consistent with the criteria for a 50 
percent rating.  See 38 C.F.R. §§ 4.1, 4.126 (1999); see also 
38 C.F.R. §§ 4.129, 4.130 (1996).  In addition, while the 
veteran was noted to be unemployable at the time of his VA 
hospitalization in 1997, the diagnoses included physical 
disorders such as multiple myalgias, osteoarthritis of the 
lumbar spine, osteoporosis of the left hip, Meniere's 
disease, and hearing loss.  There is no evidence suggesting 
that the veteran is unemployable as a result of his service-
connected psychoneurosis.  

Finally, the Board notes that at the time of the veteran's VA 
hospitalization in 1997 and on VA examination in 1998, 
primary diagnoses of bipolar disorder are shown.  The record 
does not indicate that the RO attempted to distinguish the 
manifestations of the service-connected psychoneurosis from 
that associated with bipolar disorder, and thus, the Board 
has not attempted to do so in the adjudication of this 
appeal.  Since the change in regulations effective November 
1996, bipolar disorder is rated under the general rating 
criteria for mental disorders, with utilization of the exact 
same criteria as used for evaluation of psychoneurotic 
disorders.  The Board notes parenthetically that prior to 
November 1996, an evaluation in excess of 50 percent 
disabling for bipolar disorder required evidence of severe 
impairment of social and industrial adaptability.  

For the reasons stated above, the Board finds the available 
medical evidence to be more probative than the veteran's own 
lay opinion with regard to the issue of the severity of the 
service-connected psychoneurosis.  As such, the Board has 
concluded that the preponderance of the evidence weighs 
against a finding that an evaluation in excess of 50 percent 
disabling is warranted for the veteran's service-connected 
psychoneurosis.  Accordingly, the claim for an increased 
evaluation is denied.  As the preponderance of the evidence 
is unfavorable, there is no doubt to be resolved.  


ORDER

An evaluation in excess of 50 percent disabling for service-
connected psychoneurosis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


